     Case: 2:21-cr-00079-EAS Doc #: 24 Filed: 05/25/21 Page: 1 of 1 PAGEID #: 78




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,

                      Plaintiff,                      NOTICE
v.                                                    Case No. 2:21-cr-79
                                                      JUDGE SARGUS, JR.
DANIEL PHILLIP HEINTZ,

                       Defendant.


       TAKE NOTICE that a proceeding in this case has been RESET for the place, date, and
time set forth below:

Place: United States District Court            GoToMeeting
       Joseph P. Kinneary U.S. Courthouse
       85 Marconi Boulevard                    June 1, 2021 at 1:30 p.m.
       Columbus, Ohio 43215

TYPE OF PROCEEDING: Arraignment on Information via GoToMeeting.

If Defendant is on bond, it is the responsibility of counsel to notify the defendant of the
hearing, date, location and time.




                                         EDMUND A. SARGUS, JR.
                                         UNITED STATES DISTRICT JUDGE
DATE: May 25, 2021

                                            /s / Christin M. Werner
                                         (By) Christin M. Werner, Deputy Clerk
